t c memo united_states tax_court william w howard petitioner v commissioner of internal revenue respondent docket no 13447-99l filed date william w howard pro_se michael d zima and kerry bryan for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent's motion for summary_judgment filed pursuant to rule a as explained in detail below we shall grant respondent’s motion tt all rule references to the tax_court rules_of_practice and procedure and unless otherwise indicated all section references are to the internal_revenue_code as amended background on date respondent issued a notice_of_deficiency to petitioner determining deficiencies in and additions to his federal income taxes for and the deficiencies were attributable to respondent's determination that petitioner an attorney had embezzled funds from the estate of zelda willey putman and had failed to report such amounts as income on date petitioner commenced a case in this court by filing a petition for redetermination which was assigned docket no petitioner contested respondent’s determinations in the notice_of_deficiency on the ground that the funds that he received from the putman estate were loans the case was tried to the court in the spring of following the filing of briefs by the parties the court issued a memorandum opinion howard v commissioner t c memo on date essentially sustaining respondent's determinations ’ thereafter on date the court entered decision against petitioner petitioner did not file any posttrial motions see rule sec_161 and sec_162 nor did he file a notice of appeal accordingly the court’s decision became final on date see sec_7481 respondent conceded that petitioner’s embezzlement income for was slightly less than the amount determined in the notice_of_deficiency on date respondent mailed to petitioner a final notice_of_intent_to_levy see sec_6331 the notice stated that petitioner owed taxes penalties and interest totaling dollar_figure and dollar_figure for the taxable years and respectively and that respondent was preparing to collect these amounts by levy the notice further stated that petitioner would be given days to request a hearing with respondent's appeals_office petitioner timely filed a request for a hearing with respondent's appeals_office on date respondent's appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or the determination_letter the determination_letter stated that because petitioner had been issued a notice_of_deficiency for and and had contested the notice in the tax_court petitioner was not permitted to contest his liability for the underlying taxes in the appeals hearing the determination_letter further stated that respondent would proceed with the proposed collection action on date petitioner filed with the court an imperfect petition for review of the determination_letter followed by an amended petition on date petitioner contends that the appeals_office erred in failing to q4e- consider new evidence purportedly establishing that petitioner is not liable for the underlying deficiencies for the years in issue in particular petitioner asserts that he instituted two civil actions in florida state court in date and date in which the state court recently ruled in his favor on certain breach of contract claims related to his handling of the putman estate petitioner contends that these holdings establish that he did not have the criminal intent to embezzle funds from the putman estate after filing an answer to the amended petition respondent filed a motion for summary_judgment respondent maintains that because petitioner received and contested a notice_of_deficiency for the years in issue the question of petitioner's liability for the underlying taxes cannot be raised in this proceeding petitioner filed a response in opposition to respondent's motion this matter was called for hearing at the court's motions session in washington d c on date counsel for respondent appeared at the hearing and presented argument in support of respondent's motion although no appearance was made by or on behalf of petitioner at the hearing petitioner did file a rule c statement with the court discussion sec_6331 provides that if any person liable to pay - any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice before proceeding with collection by levy on the taxpayer's property including notice of the administrative appeals available to the taxpayer in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide protections for taxpayers in tax collection matters sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer's property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing if dissatisfied with the outcome of such hearing the taxpayer may seek judicial review of the administrative determination in either the tax_court or a federal district_court during which review the suspension of the levy continues sec_6330 b provides that the existence or the amount of the underlying tax_liability can be contested at an appeals_office hearing if the taxpayer did not receive a notice_of_deficiency for the taxes in guestion or did not otherwise have -- - an earlier opportunity to dispute such tax_liability sec_6330 a provides that a taxpayer may file a petition for review of the commissioner's administrative determination with the tax_court if the court has jurisdiction of the underlying tax_liability summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 in 114_tc_176 we explained that sec_6330 provides for an appeals_office hearing to address collection issues such as spousal defenses the appropriateness of the commissioner's intended collection activities and possible alternative means of collection the taxpayer in goza received a notice_of_deficiency yet failed to file a petition for redetermination with the court when the - taxpayer subsequently attempted to use the court's procedures governing lien and levy actions as a forum to assert frivolous and groundless constitutional arguments against the federal_income_tax we cited the statutory limitation imposed under sec_6330 b and dismissed the petition for failure to state a claim upon which relief can be granted ’ as was the case in goza v commissioner supra petitioner received a notice_of_deficiency for the years in issue further petitioner took advantage of the opportunity to contest respondent’s deficiency determinations in the tax_court in howard v commissioner tcmemo_1997_473 the court sustained respondent's deficiency determinations petitioner now seeks to use this lien and levy action to present new evidence to establish that he is not liable for the underlying tax_liabilities however sec_6330 b clearly bar sec_3 see title xxxii of the tax_court rules_of_practice and procedure in 114_tc_176 the commissioner moved to dismiss for failure to state a claim before filing an answer in the present case respondent did not move for summary_judgment until well after the case was at issue within the meaning of rule as previously stated petitioner’s new evidence relates to two civil actions that he instituted in florida state court in date and date however both of these civil actions were pending at the time that petitioner tried his case in this court at docket no further petitioner failed to file any posttrial motion or notice of appeal in that docket under these circumstances we fail to see how the outcome of the continued --- - petitioner from contesting the existence or amount of his tax_liabilities in proceedings before the appeals_office or the court petitioner has not in either the appeals_office hearing or in his lien and levy action petition filed with the court raised a spousal defense or challenged respondent's proposed levy by offering a less intrusive means for collecting the taxes see sec_6330 a these issues are now deemed conceded see rule b in short petitioner has failed to raise any jjusticiable claim for relief ’ based upon the record presented we agree that respondent is entitled to summary_judgment in this case simply put there is no genuine issue as to any material fact and a decision may be rendered as a matter of law in respondent's favor continued two civil actions in florida state court constitutes new evidence under any conceivable view of that phrase in any event sec_6330 b precludes reconsideration in the present proceeding of petitioner’s tax_liabilities for and petitioner’s liability for deficiencies in income taxes and additions to tax under sec_6651 and for the taxable years and is established by the court’s decision entered on date in docket no which decision became final on date the doctrine_of res_judicata precludes petitioner from relitigating that liability see eg 48_tc_824 ’ as for petitioner’s professed concern about the welfare of the heirs of the putman estate we refer petitioner to howard v commissioner tcmemo_1997_473 n to reflect the foregoing an order granting respondent’s motion for summary_judgment and decision will be entered
